Citation Nr: 0726497	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-14 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to June 
1953.  He died in December 2002, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which, in pertinent part, denied service 
connection for the cause of the veteran's death.

The appellant provided testimony at hearings conducted before 
personnel at the RO in October 2005, and before the 
undersigned Veterans Law Judge in March 2007.  Transcripts 
from both hearings have been associated with the veteran's VA 
claims folder.  Further, it is noted that the appellant 
submitted additional evidence at the March 2007 hearing 
accompanied by her completed waiver of initial consideration 
of this evidence by the agency of original jurisdiction in 
accord with 38 C.F.R. § 20.1304.

For the reasons stated below, the Board concludes that 
additional development and notification is necessary in the 
instant case.  Accordingly, this case will be REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Here, 
for the reasons detailed below, the Board concludes that 
additional development is required in order to comply with 
the duty to assist.  

The veteran died in December 2002, and the appellant is 
seeking service connection for the cause of his death.  The 
veteran's death certificate lists his immediate cause of 
death as lung cancer, and the appellant maintains that it was 
caused by his exposure to Napalm in July 1951 while on active 
duty in the Korean War.  In support of her claim, she has 
submitted private medical statements from A. D. M.D. 
(hereinafter, "Dr. D") dated in February 2002 and May 2004.  

In the February 2002 statement, completed prior to the 
veteran's death, Dr. D noted that the veteran had been his 
patient for at least 5 years; that the veteran had developed 
lung cancer; and he opined that a significant risk factor 
regarding the lung cancer was several toxic exposures while 
serving in Korea, which included Napalm and significant smoke 
inhalation from a fire that occurred while he served there 
(in Korea).  Thereafter, in the subsequent May 2004 
statement, Dr. D opined that the veteran's risks for lung 
caner included prior TB exposure (documented on CXR), tobacco 
use, Napalm exposure, smoke inhalation suffered during a fire 
while in Korea, and COPD.  Moreover, Dr. D referred to the 
Second Infantry in Korea. P. 157-158, as confirming that the 
38th Infantry, C Company, was exposed to Napalm in July 1951.



In view of the foregoing, the first question that must be 
addressed is whether the record confirms the veteran was 
exposed to Napalm while on active duty.  The Board observes 
that service medical records dated in July 1951 identify the 
veteran as being part of C Company, 38th Infantry.  Further, 
the record, including the veteran's DD Form 214, confirms 
that he served in Korea in 1951, where he engaged in combat 
with the enemy.  Moreover, there are 2 pages on file from an 
apparent history book which details, among other things, the 
38 Infantry's C Company being exposed to Napalm on the 
evening of July 26 in Korea.  Although  a review of these 
pages does not actually identify the year in question, it is 
confirmable by researching the original book that it is a 
reference to 1951.  

Therefore, it seems likely that the veteran was exposed to 
Napalm during service. However, Dr. D opines that this was a 
"risk factor" for the veteran developing lung cancer.  He 
did not conclude that there was actually a likely causal 
relationship between the in-service event and the post-
service disease, which is required for a grant of service 
connection.  The fact that scientific studies show a general 
correlation between two items does not necessarily lead to a 
conclusion that in the veteran's specific case there was a 
causal relationship, especially in light of the numerous 
other risk factors listed by Dr. D.  It is enough, however, 
to warrant further medical opinion.  Since an informed 
opinion must be based on the veteran's complete medical 
history, attempts should be made to obtain his records from 
Dr. D.

With respect to the duty to notify, since the Board's hearing 
earlier this year, the U.S. Court of Appeals for Veterans 
Claims (Court) held that in the context of a claim for DIC 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or death; (2) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, ___ Vet. App. ___ 
(July 18, 2007).  The Court also held that, unlike a claim to 
reopen, an original DIC claim imposes upon VA no obligation 
to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Id.   The 
notice provided to the appellant in this case does not meet 
this standard.  The Board must remand to provide Hupp 
compliant notice of the requirements for 38 U.S.C.A. § 1310 
claims.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  Provide to the appellant all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), Hupp, supra, with respect to the 
38 U.S.C.A. § 1310 claim.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.

2.  Ask the appellant to complete a 
release authorizing VA to request the 
veteran's entire medical record from Dr. 
D.  In the alternative, she can obtain 
these records herself and submit them.  
If the appellant submits the release, 
then these medical records should then be 
requested, and the RO/AMC should specify 
that actual treatment records, as opposed 
to summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  



3.  After obtaining the veteran's medical 
records from Dr. D., to the extent 
available, forward the claims files to an 
oncologist or other specialist in 
diagnosing/treating lung cancer for the 
purpose of obtaining a medical opinion. 

After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's exposure to Napalm during 
service caused  his post-service lung 
cancer. In rendering this opinion, please 
discuss the medical opinions of record 
that the veteran's Napalm exposure was an 
increased risk for the subsequent 
development of lung cancer. 

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

4.  Then, after ensuring the VA medical 
opinion is complete and that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), have 
been completed, the RO should 
readjudicate the claim.  If such action 
does not resolve the claim, a 
supplemental statement of the case (SSOC) 
should be issued to the appellant and her 
representative.  An appropriate period of 
time should be allowed. 

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



